—Judgment, Supreme Court, New York County (Leland DeGrasse, J.), entered October 31, 1996, awarding plaintiff damages in the principal amount of $79,275.58, with interest, costs and disbursements, and bringing up for review a prior order which, in an action to recover unpaid workers’ compensation insurance premiums, granted plaintiff insurer’s motion for summary judgment in the full amount demanded, unanimously affirmed, without costs.
The motion court correctly held that under Workers’ Compensation Law § 56, and, more particularly, plaintiff s Rate Manual to which defendant’s policy was subject, defendant, a common carrier licensed to transport vehicles, was a contractor liable for the payment of premiums for drivers employed by other carriers defendant had engaged to perform some of its own contracts (see, Matter of Anslow v Spring, 272 App Div 1091). Moreover, because defendant never disputed the amount of premiums sought by plaintiff, the motion court properly granted plaintiff summary judgment in the full amount demanded (see, Commissioners of State Ins. Fund v Yesmont & Assocs., 226 AD2d 147). Concur—Milonas, J. P., Wallach, Nardelli and Tom, JJ.